Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Figures 1-7) & Species 1.1, 2.A, 3.ii in the reply filed on 2/26/2021 is acknowledged.  The traversal is on the ground(s) that Species 1.2 is simply an illustration of the benefits of Species 1.1 and is not a different Species.  This is found persuasive because after further review, the examiner agrees. Therefore, Group I (Figures 1-7) & Species 1.1, 1.2, 2.A, 3.ii are being included in the instant applications prosecution.
The rest requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 are being treated on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Labbe (US 2005/0198867) in view of Beers (USPN 10,046,942).
Regarding Claim 1, Labbe disclose an article of footwear (Figures 1-7C), comprising: an upper portion (30, Figures 1 & 2) including a lace (21) to adjust a fit of the upper portion against a foot (Abstract); a lower portion (7, 32, 14, and the outsole 14 is located in, Figures 1 & 2) including a mid-sole (midsole, see annotated Figure 1 below) and an out-sole (outsole, see annotated Figure 1 below), the lower portion coupled to the upper portion at the mid-sole (Figures 1 & 2); and a lacing engine (7 & 32) removably receivable within a lacing engine cavity (cavity, see annotated Figure 1 below), wherein the lacing engine includes: a transmission (8, 16 & 17, actuators); a lace spool (2, 3 & 11), operatively coupled to the transmission (Para. 34 & 35), including a top lace groove (200/210) in a top surface of the lace spool (Figure 7A) and a circumferential channel (channel, see annotated Figure 7A below), wherein the lace is configured to be inserted in the top lace groove (Para. 35, lines 24-26) and be taken up around the circumferential channel based on a turning of the lace spool from action by the transmission (Para. 34 & 35); and a fastener (4, 5, 19 & 400), configured to couple the lace spool to the transmission (Figure 7A), inserted into the lace spool via the top surface (4 & 5, are inserted onto the top surface, Figure 7A), the fastener having a head (head, see annotated Figure 7A below) having a head width sufficient to partially cover the top lace groove (Figure 7A), leaving a top gap (gap, see annotated Figure 3 below) having a gap width less than a thickness of the lace (Figures 3 & 7A).  
Labbe does not specifically disclose a motor & a transmission, operatively coupled to the motor. However, Beers discloses the use of a motor (Col. 6, lines 50-58& Col. 28, liens 39-47) wherein a transmission is operatively coupled to the motor (Col. 6, lines 50-58, “winds and unwinds the spool in response to various inputs or controls”, Col. 21, lines 55-57, Col. 25, lines 3-9). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a motor, as taught by Beers, to the manual transmission of Labbe in order to provide automated shoe lacing use haptic controls such as the use of weight. 
Regarding Claim 2, the combination of Labbe and Beers disclose the head has a circular shape (see annotated Figure 7A below) that aligns with and covers in part a curved portion (curve, see annotated Figure 7A below) of the top lace groove.  
Regarding Claim 3, the combination of Labbe and Beers disclose the top lace groove includes straight portions (straight portion, see annotated Figure 7A below) between an edge of the lace spool and the curved portion (Figure 7A).  
Regarding Claim 4, the combination of Labbe and Beers disclose the lace enters the top lace groove at the straight portions of the top lace groove (enters, see annotated Figure 7A below).  
Regarding Claim 5, the combination of Labbe and Beers disclose the top surface includes two rounded edges (round, see annotated Figure 7A below) between two truncated edges (truncated, see annotated Figure 7A below), and wherein the top lace groove extends between the two rounded edges (Figure 7A).   
Regarding Claim 6, the combination of Labbe and Beers disclose the lace spool further comprises a bottom flange (flange, see annotated Figure 7A below) and wherein the circumferential channel is formed between the bottom flange and the top surface (Figures 7A).  
Regarding Claim 7, the combination of Labbe and Beers disclose the fastener is a screw (4, power screw).



    PNG
    media_image1.png
    519
    710
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    609
    858
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    721
    713
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732